Agnes, J.
(dissenting). I agree with the majority that the judge was warranted in finding that the Commonwealth proved at trial beyond a reasonable doubt three of the four required elements of the charged offense, namely, that the defendant operated a motor vehicle on a public way after his license to operate had been suspended or revoked due to having previously admitted to sufficient facts for a finding of guilty of operating a motor vehicle while under the influence of liquor (OUI). See G. L. c. 90, § 23, third par. However, I do not agree that the Commonwealth presented sufficient evidence of the fourth required element of the offense, namely, that prior to his offense, the defendant was notified that his license had been suspended or revoked.1 See Commonwealth v. Deramo, 436 Mass. 40, 50 (2002). See generally Commonwealth v. Lee, 466 Mass. 1028 (2013). The only evidence bearing on the fourth element is the second exhibit admitted at trial (exhibit 2), a docket entry made on October 21, 2009, when the defendant admitted to sufficient facts in the earlier OUI case. This docket entry simply states that the sentence included a sixty-day loss of license. The record is silent as to whether the defendant received notice that his license was suspended and that the suspension was effective immediately. See Commonwealth v. Crosscup, 369 Mass. 228, 231, 236 (1975).2 In my opinion, this evidence is not sufficient to permit a judge to find beyond a reasonable doubt that the *677defendant was notified that his license had been suspended prior to the date of his arrest, as required by G. L. c. 90, § 23. My specific reasons are outlined infra.
a. Inference of notice. There is a fundamental and constitutionally significant distinction between the possibility or probability that an event occurred (e.g., notice to the defendant of a license suspension), and proof beyond a reasonable doubt that it occurred. It commonly is said that “proof may be made by inference, and inferences drawn from the evidence ‘need only be reasonable and possible and need not be necessary or inescapable.’ ” Newman v. Commonwealth, 437 Mass. 599, 602 (2002), quoting from Commonwealth v. Casale, 381 Mass. 167, 173 (1980). Indeed, this is the linchpin of the majority’s reasoning. See ante at 675. But when the only evidence to support an element of the crime is an inference, it is not sufficient that the relationship between the basic fact and the inferred fact is simply rational or permissive. Instead, the relationship between the two must be such that a judge as the fact finder is warranted in finding that the inferred fact is true beyond a reasonable doubt. See County Ct. of Ulster County v. Allen, 442 U.S. 140, 166-167 (1979) (Ulster County Ct.).3 See also Cosby v. Jones, 682 F.2d 1373, 1376 (11th Cir. 1982); Miller v. Norvell, 775 F.2d 1572, *6781575 (11th Cir. 1985), cert. denied, 476 U.S. 1126 (1986); People v. Housby, 84 Ill. 2d 415, 421 (1981); State v. Rainey, 298 Or. 459, 466 (1985); Morton v. Commonwealth, 13 Va. App. 6, 10 (1991). See also Commonwealth v. Klein, 400 Mass. 309, 318-319 (1987) (O’Connor, J., dissenting), appeal dismissed, 495 U.S. 916 (1990).
In Housby, supra, 84 Ill. 2d at 421, relying on Ulster County Ct., supra at 159, 167, the Illinois Supreme Court explained the distinction between the evidentiary rule that permits a fact finder to draw all rational inferences from the evidence, and proof beyond a reasonable doubt, as follows:
“A permissive inference may always be rejected by the fact finder if it chooses to ignore it, and where there is corroborating evidence, the permissive inference is not the sole and sufficient basis for a finding of guilt. It is unnecessary therefore to establish that the inference follows beyond a reasonable doubt from the proved fact, for while it is necessary to prove the elements of an offense beyond a reasonable doubt, that may be done by resort to all the evidence, including the permissive inference. But, where the permissive inference stands unsupported by corroborating circumstances, the leap from the proved fact to the presumed element must satisfy the higher standard — proof beyond a reasonable doubt — for there is nothing else on which to rest the fact finder’s verdict of guilt.”
The Ulster County Ct. analysis of the validity of a permissible inference instruction is independent from an analysis of the sufficiency of the evidence pursuant to Jackson v. Virginia, 443 U.S. 307 (1979). The former tests whether it is rational to infer an element of the crime from a specific fact and related circumstances, while the latter tests whether such an inference is supported by the record as a whole. Thus, a permissive inference might be invalid even though there is sufficient evidence otherwise to uphold the verdict. The independence of the Ulster *679County Ct. analysis and the Jackson v. Virginia analysis is clear from the United States Supreme Court’s opinion in Ulster County Ct. The Court explained that a permissive inference need not meet the more stringent Jackson v. Virginia standard for the very reason that such an inference is only “one . . . part” of the prosecution’s case, and that “the prosecution may rely on all of the evidence in the record to meet the reasonable-doubt standard.” Ulster County Ct., 442 U.S. at 166-167. Moreover, notwithstanding the validity of the permissive inference, the Court was careful to observe that the evidence in the record as a whole had been found sufficient to establish guilt beyond a reasonable doubt. Id. at 167. Therefore, with respect to an element of the crime, determining that an inference is rational or permissive does not settle whether the verdict is supported by sufficient evidence.
In this case, an inference that the defendant was on notice that his license was suspended for sixty days effective on October 21, 2009, may be natural and possible in keeping with the law of evidence, see Mass. G. Evid. § 302(b) (2013), but such an inference, standing alone, will not bear the weight required to permit the judge to conclude beyond a reasonable doubt that the defendant was on notice on October 21, 2009, that his license was suspended, effective immediately, for sixty days.4
b. Proof beyond reasonable doubt. Even conceding for the sake of argument that an inference of notice of a license suspension based on a docket entry such as that in exhibit 2 is sufficient to support a finding of notice beyond a reasonable doubt, there is additional evidence in this case that undermines the evidentiary weight of such an inference. The docket entry in its entirety reads as follows: “10-21-2010,” “ASAP 24-D,” “60 day license loss,” and “24Q evaluation.” General Laws c. 90, § 24D, as appearing in St. 2003, c. 28, § 13, provides in part that “[ujpon each disposition under this section, the defendant will surrender any Massachusetts drivers license or permit in *680his possession to the probation department of that court. The probation department will dispose of the license, and the court shall report the disposition in the case in a manner as determined by the registrar.” In this case, there was evidence during the Commonwealth’s case that the defendant had a license in his possession when he was pulled over by Officer Patterson on November 26, 2009. The evidence is also that the officer confiscated the defendant’s license. There is no indication in the record that the license was counterfeit or a duplicate. If the license was the one the defendant possessed when he admitted to sufficient facts, this suggests a suspension did not occur, or at least that there might have been a failure to comply with the requirements of G. L. c. 90, § 24D, and to inform the defendant that his license was suspended. In such a case, the weight of the inference of notice based on exhibit 2 is diminished, and the evidence does not permit a finding beyond a reasonable doubt on the fourth element of the charged offense.
c. Due process. The position I take will not hinder the Commonwealth’s ability to prove notice in prosecutions under G. L. c. 90, § 23. When a defendant pleads guilty or admits to sufficient facts to a charge of OUI, the Legislature has determined that public policy requires a judge of that court to effect the suspension of the defendant’s license to operate a motor vehicle at the time of disposition. See G. L. c. 90, §§ 24(1 ){b), 24D. When it is necessary, as in this case, to prove that the defendant was notified of a prior license suspension as an element of a subsequent offense, the Commonwealth has several options. It may produce a copy of the plea hearing transcript to demonstrate that the defendant was put on notice of the license suspension. Alternatively, it may call a witness who was present when the plea or admission took place to testify that the defendant was notified that his license was suspended effective immediately for sixty days. In a case like this in which there was a disposition under G. L. c. 90, § 24D, a probation officer should have personal knowledge of the license suspension as a result of his statutory duty to confiscate the defendant’s license. Finally, in keeping with the guidance the Supreme Judicial Court provided in Commonwealth v. Parenteau, 460 Mass. 1, 10 (2011), the Commonwealth may be able to offer a business record from the *681Registry of Motor Vehicles that does not violate the defendant’s right to confront witnesses against him or her, as guaranteed by the Sixth Amendment to the United States Constitution and art. 12 of the Massachusetts Declaration of Rights, to demonstrate that the defendant was on notice of the license suspension. None of these alternatives was followed in this case.
In all criminal cases, the due process clause of the Fourteenth Amendment to the United States Constitution requires the Commonwealth to shoulder the burden at trial to prove each fact necessary to constitute the crime charged beyond a reasonable doubt. See Francis v. Franklin, 471 U.S. 307, 313 (1985). I do not believe a docket entry indicating a sixty-day loss of license as part of a disposition under G. L. c. 90, § 24D, is sufficient, without more, to prove beyond a reasonable doubt that the defendant was notified that his license was suspended for sixty days commencing on the date of the disposition, especially when the defendant continues to have possession of a license. Assumptions about what statements judges and clerks typically make about the sentence during a hearing on a change of plea or an admission to sufficient facts is not a substitute for proof beyond a reasonable doubt. Compare Commonwealth v. Wright, 60 Mass. App. Ct. 108, 111-112 (2003). Cf. Commonwealth v. Croft, 345 Mass. 143, 145 (1962), quoting from Commonwealth v. O’Brien, 305 Mass. 393, 400 (1940) (“When the evidence tends equally to sustain either of two inconsistent propositions, neither of them can be said to have been established by legitimate proof”). It is a fundamental tenet of our jurisprudence that proof beyond a reasonable doubt is not established simply on the basis of “some record evidence, however slight, to support each essential element of the offense.” Commonwealth v. Latimore, 378 Mass. 671, 677-678 (1979). Here, the record does not permit a rational fact finder to conclude that on October 21, 2009, or at any time prior to his arrest on November 26, 2009, the defendant was notified that his license was suspended. For these reasons, I respectfully dissent.

 Although I do not agree with the reasoning of the judge below, I acknowledge that he gave painstaking consideration to his decision. He correctly identified the legal issues, was admirably patient in listening to the arguments by the prosecutor and defense counsel, and carefully deliberated before making a decision.


In Crosscup, supra at 229, the license suspension that was the predicate for the criminal charge of operating after suspension in violation of G. L. *677c. 90, § 23, was mailed to the defendant’s home address by the Registrar of Motor Vehicles (registrar), pursuant to G. L. c. 90, § 22(b) and (d). It was significant that the registrar had a statutory duty to send a notice to the defendant because it provided a basis to invoke the evidentiary rule that a mailing sent through the United States Postal Service warrants an inference that the notice was received. Crosscup, supra at 239-240. See Huntley v. Whittier, 105 Mass. 391, 392 (1870). However, when a defendant pleads guilty or admits to sufficient facts, neither the judge nor the clerk-magistrate is under a duty to inform the defendant of each and every element of the sentence such as when a license suspension takes effect. In a disposition under G. L. c. 90, § 24D, the probation officer is charged with the duty of taking possession of the defendant’s license. However, as noted by the majority, ante at 670, and as discussed infra, the defendant had his driver’s license with him when he was arrested on November 26, 2009.


In Crosscup, supra at 239-240, which was decided prior to Ulster County Ct., supra; Sandstrom v. Montana, 442 U.S. 510 (1979); Jackson v. Virginia, 443 U.S. 307 (1979); and Francis v. Franklin, 471 U.S. 307 (1985), the court stated that the inference that a defendant was on notice that his license had been suspended based on evidence that the notice had been mailed to the defendant’s correct address was sufficient, by itself and in the absence of evidence to the contrary, to prove the element of notice beyond a reasonable *678doubt. Even if this principle survives the more recent due process decisions cited supra, Crosscup does not support the majority position because the record here contains no evidence that anyone involved in the defendant’s 2009 admission to sufficient facts informed the defendant that his license was suspended for sixty days effective that day. See note 2, supra.


The Commonwealth relies on Commonwealth v. Beaulieu, 79 Mass. App. Ct. 100, 103 (2011). However, Beaulieu merely stands for the proposition that a certified copy of a prior conviction of OUI is admissible in a prosecution under G. L. c. 90, § 23, to establish the fact of a license suspension. The case does not suggest that the prior conviction is sufficient to prove notice to the defendant, which is the issue in the present case.